Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 7, and 8 objected to because of the following informalities:  the wording of the claims is somewhat unclear. The Examiner has examined the claims below as if these claims are simply stating that the lower frame is a larger diameter than the reinforcing frames and that the reinforcing frames abut the sub-frame.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the single down-frame" in line 14.  There is insufficient antecedent basis for this limitation in the claim as only “a down-frame” was previously claimed. Claims 2-8 rejected for being dependent from rejected claim 1.
Claim 2 recites the limitations "the lower frame" in line 4 and “the reinforcing frame” in line 5.  There is insufficient antecedent basis for this limitation in the claim as “a pair of left and right lower frames and reinforcing frames” was previously claimed. It is 
The term "long" in claims 3 and 6 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long a member must be to be considered “long”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2019/0047654) in view of Imai (US 9,994,286).
In re claim 1, Hasegawa discloses a vehicle body frame structure of a saddle riding vehicle comprising: a main frame (13, 14) that extends from a head pipe (12) toward a vehicle rear side above an engine (64) and a down-frame (15) that extends downward from one end fixed to the head pipe (via frame 14), the main frame being assembled into a truss shape from a pair of left and right upper frames (13) and a pair of left and right lower frames (14) and reinforcing frames (upper 17’s) disposed between the upper frames and the lower frames, wherein front ends of the upper frames are fixed to an upper end side of the head pipe and front ends of the lower frames are fixed 
In re claim 2, Hasegawa further discloses wherein the vehicle body frame structure includes a sub-frame (lower 17) that couples the down-frame and the lower frame, and the sub-frame is made to abut against the reinforcing frame with an intermediary of the lower frame as shown in Figure 3.  
In re claims 3 and 6, Hasegawa further discloses wherein an interval between the upper frame and the lower frame is long on a side of the head pipe and becomes shorter as going toward the vehicle rear side as shown in Figure 3.  
In re claim 4, Hasegawa further discloses wherein the sub-frame and the reinforcing frames are smaller than the upper frames and the lower frames in an outer diameter as shown in Figure 3.  
In re claims 5, 7, and 8, as best understood, Hasegawa further discloses wherein a plurality of the reinforcing frames are disposed and, of the plurality of the reinforcing frames, the reinforcing frame made to abut against the sub-frame with the intermediary of the lower frame is larger than the other reinforcing frames in the outer diameter as shown in Figure 3.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycle frames of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611